United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1660
Issued: March 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 28, 2018 appellant filed a timely appeal from a May 16, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days have elapsed
from the last merit decision, dated January 26, 2018, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On October 19, 2017 appellant, then a 59-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed right carpal tunnel and right cubital tunnel
syndrome as a result of constant lifting and carrying of packages weighing up to 10 pounds,
pushing and pulling tubs of mail, and sorting mail for 10 to 12 hours per day, six days per week,
while in the performance of duty. He noted that he first became aware of his claimed condition,
and its relationship to factors of his federal employment, on January 5, 2015. On the reverse side
of the claim form the employing establishment indicated that appellant was last exposed to the
conditions alleged to have caused his condition on August 14, 2017.
In a report dated March 20, 2017, Dr. Fallon Maylock, an orthopedic surgeon, examined
appellant and diagnosed carpal tunnel syndrome of the right wrist and right cubital tunnel
syndrome.
In a report dated March 10, 2017, received by OWCP on October 25, 2017, Dr. Siddharth
Kaul, a Board-certified neurologist, indicated that he administered a nerve conduction velocity
(NCV) study and an electromyogram (EMG). He advised that the NCV study showed moderateto-severe sensory demyelinating-type neuropathy of the median nerve at the wrist, the EMG
showed chronic denervation patterns in the abductor pollicis brevis consistent with median
neuropathy, and that the findings were significant for the presence of right-sided carpal tunnel
syndrome.
In a report dated June 22, 2017, Dr. Maylock opined that appellant’s employment duties
were responsible for his right carpal tunnel syndrome, and that his condition required surgery. He
noted that appellant had worked in a physical job for 40 years that required repetitive lifting,
pushing, pulling, and heavy physical activity.
By development letter dated October 30, 2017, OWCP informed appellant that the factual
and medical evidence of record was insufficient to establish his claim. It provided a factual
questionnaire for his completion and requested additional medical evidence in support of his claim.
OWCP afforded appellant 30 days to submit the necessary evidence.
By decision dated January 26, 2018, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the events surrounding the claimed condition
occurred as he described. It noted that he neither submitted the requested response to the
questionnaire provided to him by OWCP in the October 30, 2017 development letter nor submitted
medical evidence to establish that the alleged condition was causally related to employment
activities.
On February 16, 2018 appellant requested reconsideration of the January 26, 2018 decision
and resubmitted a copy of Dr. Maylock’s June 22, 2017 report. In addition, he submitted his own
narrative statement dated February 2, 2018. In this statement, appellant related that he had
received medical care for his right hand condition from Dr. Maylock, who referred him to Dr. Kaul
for testing. He noted that he held on to the questionnaire because he believed it was to accompany
the doctor’s medical findings, but Dr. Maylock had yet to comply with the requirements in the
development letter. Appellant requested approval to obtain another doctor to address his medical
needs.
2

By decision dated May 16, 2018, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was insufficient to warrant review of its January 26, 2018
decision.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of its
decision for which review is sought.4 If it chooses to grant reconsideration, it reopens and reviews
the case on its merits.5 If the request is timely, but fails to meet at least one of the requirements
for reconsideration, OWCP will deny the request for reconsideration without reopening the case
for review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his application for reconsideration, appellant did not show that OWCP erroneously
applied or interpreted a specific point of law, and he did not advance a new and relevant legal
argument not previously considered. Accordingly, appellant is not entitled to a review of the
merits of his claim based on the first and second above-noted requirements under section
10.606(b)(3).
With his reconsideration request, appellant resubmitted a copy of Dr. Maylock’s June 22,
2017 report. The Board has held that material which is duplicative of that already contained in the
case record does not constitute a basis for reopening a case.7
In addition, appellant submitted a supplemental statement in which he noted the doctors he
had visited, and explained why he had not submitted the requested questionnaire. He also
requested authorization for additional medical treatment. This evidence, while new, is not relevant
to the underlying factual and medical issues in this case as it does not address appellant’s
employment factors or whether such factors caused the diagnosed medical conditions. Evidence
which does not address the particular issue under consideration does not constitute a basis for
3

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
4

Id. at § 10.607(a).

5

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

6

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

7

A.M., Docket No. 18-1033 (issued January 8, 2019); see Kenneth R. Mroczkowski, 40 ECAB 855 (1989).

3

reopening a case.8 Thus, appellant is also not entitled to a review of the merits of his claim based
on the third above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

See F.B., Docket No. 18-1039 (issued December 6, 2018).

4

